188 S.E.2d 541 (1972)
14 N.C. App. 450
STATE of North Carolina
v.
James Leon HARRISON.
No. 723SC197.
Court of Appeals of North Carolina.
May 24, 1972.
Certiorari Denied July 31, 1972.
*543 Atty. Gen. Robert Morgan, by Asst. Atty. Gen. Burley B. Mitchell, Jr., for the State.
Robert G. Bowers, New Bern, for the defendant.
Certiorari Denied by Supreme Court July 31, 1972.
BROCK, Judge.
Defendant Harrison objected to the joint trial of the three jointly charged defendants. Defendant concedes that the court has discretionary authority to consolidate or sever cases for trial. In this case, defendant has failed to show an abuse of discretion.
Defendant next assigns as error that the trial judge asked that certain answers and certain questions be repeated because he did not understand them. He also assigns as error that the trial judge questioned the witnesses during the voir dire hearing in the absence of the jury to determine the admissibility of evidence. Defendant argues that this testimony was damaging to him and that the repetition tended to accentuate it. We repeat here what was said in State v. Case, 11 N.C.App. 203, 180 S.E.2d 460: "We might concede that it is desirable that no occasion arise which would prompt the trial judge to ask questions of a witness for clarification and understanding of the testimony." Nevertheless, questions by the trial judge do become necessary at times. Defendant has failed to show prejudicial error by the questions asked by the trial judge in this case.
Defendant further assigns as error that the trial court allowed the State to introduce into evidence the envelope found in the automobile and its contents (the capsules containing heroin). The argument is that defendant Harrison never consented to a search of the car area in which he was seated. The cases cited by defendant are distinguishable because in each of those the accused had standing to object to the search. In this case the accused was merely a passenger in a vehicle which was being operated by its owner. In this case the owner and operator of the automobile consented to the search, and defendant has no standing to object. The envelope and its contents were clearly admissible into evidence.
Finally, defendant assigns as error the failure of the trial judge to grant his motion for nonsuit. In our opinion, the evidence *544 for the State made out a case which was properly submitted to the jury.
No error.
MALLARD, C. J., and CAMPBELL, J., concur.